Case 1:16-cv-06738-CBA-PK Document 130 Filed 03/26/21 Page 1 of 2 PageID #: 1086




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 WILLIAM GALICIA, on behalf of himself and
 all other similarly situated,

                           Plaintiff,

         -against-
                                                               NOT FOR PUBLICATION
 ICE CREAM HOUSE ON BEDFORD AVE                                MEMORANDUM & ORDER
 LLC; ICE CREAM HOUSE, LLC; ICE                                16-CV-6738 (CBA) (PK)
 CREAM HOUSE ON AVE M LLC; ICE
 CREAM HOUSE ON 36TH STREET LLC;
 REAL KOSHER ICE CREAM INC.; DANIEL
 KLEIN; DAVID KLEIN; and AVIGDOR
 KLEIN,

                            Defendants.
 ------------------------------------------------------x
 AMON, United States District Judge:

         On December 6, 2016, Plaintiff William Galicia commenced this action alleging violations

 of the Fair Labor Standards Act. The action was commenced as a proposed class and collective

 action. Numerous additional plaintiffs have opted in throughout the course of the litigation. On

 February 8, 2021, the parties submitted a joint motion to dismiss opt-in plaintiff Md. Abdullah All

 Wadud. Wadud “advised [counsel] that he only worked for the Defendants for a period of a few

 weeks, that he no longer wishes to participate in this litigation, and that he has no expectation of

 receiving any type of settlement payment of any kind.” (ECF Docket Entry # 126.) I referred the

 motion to the Honorable Peggy Kuo, United States Magistrate Judge, for report and

 recommendation (“R&R”). On March 10, 2021, Judge Kuo submitted an R&R recommending

 that I grant the motion to dismiss.




                                                           1
Case 1:16-cv-06738-CBA-PK Document 130 Filed 03/26/21 Page 2 of 2 PageID #: 1087




        No party has objected to the R&R, and the time for doing so has passed. See 28 U.S.C.

 § 636(b)(1)(C). When deciding whether to adopt an R&R, a district court “may accept, reject, or

 modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

 U.S.C. § 636(b)(1)(C). To accept those portions of the R&R to which no timely objection has

 been made, “a district court need only satisfy itself that there is no clear error on the face of the

 record.” Jarvis v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal

 quotation marks and citation omitted). I have carefully considered the record and the R&R.

 Finding no error, I adopt Judge Kuo’s recommendation. The motion to withdraw opt-in plaintiff

 Md. Abdullah All Wadud is granted. Md. Abdullah All Wadud is dismissed from this case.




        SO ORDERED.


 Dated: March 26, 2021
        Brooklyn, New York                             /s/ Carol Bagley Amon
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                  2
